PD-0925-15


COA#      08-13-00138-CR                        OFFENSE:        19.03

          Dalton James Bennett, Jr.
          a/k/a Dalton James Bennett v.
STYLE: The State of Texas                       COUNTY:         Tarrant

COA DISPOSITION:     Modify/Affirm              TRIAL COURT: 372nd District Court

DATE: 6/30/15               Publish: YES TCCASE#:               1244131D




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Dalton James Bennett, Jr. a/k/a
         Dalton James Bennett v. The
STYLE:   State of Texas                              CCA#:
                                                                PD-0925-15

 MfftUAlrfi                          Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: ' ///Vi/Wr                      _Z             SIGNED:                   PC:_
JUDGE:          //fa Uytyu^n^                        PUBLISH:                 DNP:




                                                                               MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: